October 11, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                   CEDRIC WILLIAMS & JAIME LUNA, Appellants

NO. 14-11-00496-CV                        V.

               TEXAS MUTUAL INSURANCE COMPANY, Appellee
                              ____________________
       This court today heard a motion for rehearing filed by appellants, CEDRIC
WILLIAMS and JAIME LUNA, and heard a motion for rehearing filed by appellee,
TEXAS MUTUAL INSURANCE COMPANY. We order that the motions be overruled,
and that this court’s former judgment of September 6, 2012 be vacated, set aside, and
annulled. We further order this court’s opinion of September 6, 2012 withdrawn.
       This cause, an appeal from the judgment in favor of appellee, TEXAS MUTUAL
INSURANCE COMPANY, signed February 1, 2011, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and REMAND the cause for further
proceedings in accordance with the court’s opinion.
       We order each party to pay their own costs incurred in this appeal. We further
order this decision certified below for observance.